                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


DUANE RANGE,
                                                   Case No. 17-11245
              Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
v.                                                 ARTHUR J. TARNOW

MICHAEL EAGAN, ET AL.,                             U.S. MAGISTRATE JUDGE
                                                   DAVID R. GRAND
              Defendants.

                                        /

     ORDER ADOPTING REPORT AND RECOMMENDATION [20] AND GRANTING THE
           STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [53]

        On April 20, 2017, Plaintiff Duane Range, a Michigan state prisoner, through

an attorney, filed a civil rights complaint [Dkt. 1] against two groups of defendants:

1) CPI, Inc., a private company, as well as CPI employees Scott Montgomery,

Matthew Buryta, Greg Konopka, and Kyle Foley (“the CPI Defendants”); and 2)

Michael Eagan, the Michigan Parole Board, Heidi Washington, the Michigan

Department of Corrections, Sara Flesher, and Sherry Underwood (“the State

Defendants”). He claims that Defendants violated his First Amendment rights.

        The Court referred all pretrial matters to the Magistrate Judge on August 25,

2017 [11]. On January 17, 2018, the Court issued an Order [31] resolving two

                                     Page 1 of 3
Reports and Recommendations (“R&R”) [20, 26] and granting the CPI Defendants’

Motion to Dismiss [9].

      Plaintiff was discharged from MDOC custody on February 2, 2018. Plaintiff

subsequently filed two amended complaints [34, 38] on February 8, 2018 and April

13, 2018, respectively. Defendants Michael Eagan and Heidi Washington filed a

Motion for Summary Judgment [45] on May 31, 2018. On July 24, 2018, the

Magistrate Judge issued an R&R [49] advising the Court to grant the motion and

dismiss Plaintiff’s claims without prejudice. The Court adopted that R&R on August

22, 2018 [50], which dismissed (without prejudice) Plaintiff’s claims against

Michael Eagan and Heidi Washington.

      On November 30, 2018, the Michigan Department of Corrections and

Michigan Parole Board filed a Motion for Summary Judgment [53]. Plaintiff never

responded to the motion, and on December 28, 2019, the Magistrate Judge issued an

Order to Show Cause [54] why the Defendant’s Motion for Summary Judgment

should not be granted and/or Plaintiff’s action should not be dismissed under FED.

R. CIV. P. 41(b). A response was due by January 11, 2019.

      On January 16, 2019, having received no answer from Plaintiff, the Magistrate

Judge issued a Report and Recommendation [55], advising the Court to dismiss the

action against Michigan’s Department of Corrections and Parole Board. The R&R

                                   Page 2 of 3
recommended granting the State Defendants’ Motion for Summary Judgment on

grounds of both the defendants’ eleventh amendment immunity and the plaintiff’s

failure to comply with the Prison Litigation Reform Act’s exhaustion requirement.

No objection was filed.

      The Court having reviewed the record, the Report and Recommendation [55]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

      IT IS ORDERED that State Defendants’ Motion for Summary Judgment [53]

is GRANTED. The case against Michigan’s Department of Corrections and

Michigan’s Parole Board is DISMISSED. As there are no remaining Defendants,

the case will be closed.

      SO ORDERED.



                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: February 8, 2019              Senior United States District Judge




                                   Page 3 of 3
